            Case 1:20-cv-03145-UA Document 1 Filed 04/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
------------------------------------                     x
DOW JONES & COMPANY, INC. and                            :
CHRISTOPHER WEAVER,                                      :
                                   Plaintiffs,           :            COMPLAINT
                       -against-                         :
DEPARTMENT OF HEALTH & HUMAN                             :              1:20-cv-03145
SERVICES,                                                :
                                   Defendant.            :
------------------------------------                     X

Plaintiffs DOW JONES & COMPANY, INC. and CHRISTOPHER WEAVER, by and through

their undersigned attorneys, allege:

       1.      This is an action under the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”), to obtain an order to enjoin Defendant from withholding agency records and to

compel the prompt production of records in response to a FOIA request properly made by

Plaintiffs to the Indian Health Service (“IHS”), a component of the Department of Health and

Human Services (“HHS”).

       2.      Defendant Department of Health & Human Services received Plaintiffs’ FOIA

request on January 30, 2020. HHS has failed to respond to the request within the time limits

required by FOIA, 5 U.S.C. § 552(a)(6)(A), (E).

       3.      Through this action, Plaintiffs, the publisher of The Wall Street Journal and a

Journal reporter, seek to compel HHS to disclose report(s) prepared by Integritas Creative

Solutions (“Integritas”) for IHS concerning IHS’s handling of “complaints of patient abuse,

especially sexual abuse of minors.” IHS commissioned Integritas to investigate such issues

following reporting by the Journal and the PBS series Frontline that showed agency officials had
             Case 1:20-cv-03145-UA Document 1 Filed 04/20/20 Page 2 of 4



missed warning signs, punished whistleblowers and – despite their suspicions – transferred from

one reservation to another IHS pediatrician Stanley Patrick Weber, who was later convicted of

sexually abusing Native American boys. See Christopher Weaver, Dan Frosch, Gabe Johnson,

“A Pedophile Doctor Drew Suspicions for 21 Years. No One Stopped Him,” THE WALL STREET

JOURNAL (Feb. 8, 2019), available at https://www.wsj.com/articles/a-pedophile-doctor-drew-

suspicions-for-21-years-no-one-stopped-him-11549639961; Predator on the Reservation,

FRONTLINE (Feb. 12, 2019), available at https://www.pbs.org/wgbh/frontline/film/predator-on-

the-reservation/.

                                                PARTIES

        4.      Plaintiff Dow Jones & Company, Inc. publishes The Wall Street Journal

(www.wsj.com). Dow Jones & Company, Inc. is headquartered in this district at 1211 Avenue

of the Americas, New York, NY.

        5.      Plaintiff Christopher Weaver is a reporter for The Wall Street Journal and an

employee of Dow Jones & Company, Inc.

        6.      Defendant HHS is an agency of the federal government that has control of the

records sought by Plaintiffs’ FOIA request. As indicated above, IHS is a component of HHS.

                                  JURISDICTION AND VENUE

        7.      This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1331.

        8.      Venue is proper in this Court under 5 U.S.C. § 552(a)(4)(B) because of Plaintiffs’

principal place of business in this district.
             Case 1:20-cv-03145-UA Document 1 Filed 04/20/20 Page 3 of 4



       9.      Defendant has failed to comply with FOIA’s time limit provisions, and therefore

Plaintiffs are deemed to have exhausted administrative remedies pursuant to 5 U.S.C.

§ 552(a)(6)(C).

                                        BACKGROUND

       10.     On January 30, 2020, Plaintiffs submitted a FOIA request to IHS seeking “the

report(s) by [Integritas] to the [IHS] pursuant to procurement 75H70419P00042” (the

“Request”). The Request explained that Integritas created the report(s) in connection with a

contract between IHS and Integritas executed on May 10, 2019. The Request sought expedited

processing.

       11.     On January 30, 2020, IHS acknowledged that it received the Request, and

assigned it FOIA case number 20-044.

       12.     IHS has otherwise failed to respond to the Request.

                                               COUNT I

       13.     Plaintiffs repeat, reallege and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein.

       14.     HHS is an agency subject to FOIA and must disclose in response to a proper

request for records all responsive records within its control and provide a lawful reason for

withholding any portion of the records requested.

       15.     HHS has failed to provide records responsive to the Request within the time limits

required by FOIA. Accordingly, Plaintiffs are deemed to have exhausted their administrative

remedies.

       16.     HHS has violated FOIA by failing to issue a determination and to release the

records within the time limits required by law.
             Case 1:20-cv-03145-UA Document 1 Filed 04/20/20 Page 4 of 4



       17.      HHS has no lawful basis for failing to disclose the records sought by the Request.

       18.      Accordingly, Plaintiffs are entitled to an order enjoining Defendant from

withholding agency records and compelling the production of records sought by the Request.

                                     REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

             a. Declare that the records sought by the Request are public and must be disclosed;

             b. Enjoin HHS from withholding the records sought by the Request;

             c. Order HHS to provide the records sought by the Request to Plaintiffs promptly;

             d. Award Plaintiffs the costs of this proceeding, including reasonable attorney’s fees,

                as permitted by FOIA; and

             e. Grant Plaintiffs such other and further relief as this Court deems just and proper.


Dated: April 20, 2020                          Respectfully submitted,

                                               /s/ Seth D. Berlin
                                               Seth D. Berlin
                                               Matthew E. Kelley (pro hac vice application forthcoming)
                                               BALLARD SPAHR LLP
                                               1909 K Street, NW, 12th Floor
                                               Washington, DC 20006
                                               Telephone: (202) 508-1122
                                               Facsimile: (202) 661-2299
                                               berlins@ballardspahr.com
                                               kelleym@ballardspahr.com

                                               Counsel for Plaintiffs
